Citation Nr: 1456862	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-24 910	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Ryan T. Costa, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.  The Veteran died in June 2002.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claims folder is now under the jurisdiction of the RO in Wilmington, Delaware.

In April 2014, the appellant testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  The appellant submitted additional evidence in support of the claim with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran died in June 2002.  The certificate of death lists the immediate cause of death as metastases non-small cell due to carcinoma of the lung.  

2.  At the time of the Veteran's death, he was not service-connected for any disability.  

3.  The most probative evidence does not reflect that the Veteran set foot in Vietnam and there is no competent evidence relating the Veteran's death to an in-service event, injury or disease.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1310, 5100, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2009 satisfied the duty to notify provisions with respect to service connection for the cause of the Veteran's death and notified the appellant of the regulations pertinent to the establishment of an effective date in the event of award of the benefit sought.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board acknowledges the appellant's attorney's argument that the notice requirements were not met.  Specifically, the attorney cited to 38 U.S.C.A. § 5103(a) and that VA must notify the claimant as to which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary will attempt to obtain on behalf of the claimant and that VA is required to notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  The attorney cited to provisions of the VA Adjudication Procedures Manual and explained that VA must submit a request for verification through PIES and ask the claimant for evidence such as a buddy statement to corroborate service to Vietnam.  The attorney stated that a claim may not be denied because service cannot be verified until the end of the 30-day follow-up response period and/or until records are received or a formal response is received that records are not available.  The attorney asserted that the appellant was not provided notice as to whether VA would perform a search for classified records and VA did not request that the appellant submit evidence.  First, the VA notice letters requested that the appellant submit any evidence in support of her claim.  A September 2010 VA notice letter requested that the appellant send evidence showing that the Veteran's Vietnam service was "in-country."  While the AOJ did not specify the type of evidence, such as a buddy statement, the appellant's attorney specifically mentioned this type of evidence in his brief.  Accordingly, there is actual knowledge of evidence to substantiate the claim of Vietnam service, such as a buddy statement and no evidence has been received.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim).  Further, the rating decision and Statement of the Case listed the evidence received in connection with the issue on appeal and VA is not under a duty to notify the appellant that it will not search for classified records.  As will be explained below, the development to determine whether the Veteran set foot in Vietnam was completed.  In light of the above, the Board finds that any error in notice is not prejudicial to the appellant and the Board may proceed with a decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the duty to assist, the claims folder contains the Veteran's service medical treatment records, certificate of death, and service personnel records.  The appellant was provided the opportunity to identify and/or submit medical treatment records, but did not do so.  In this case, the appellant asserted that VA failed in its duty to assist by not developing the issue as to whether the Veteran set foot in Vietnam.  The appellant reported that the Veteran served in England and made several classified trips to Vietnam during his time in the military.  She stated that she was not aware as to whether the Veteran disembarked the plane in Vietnam.  The appellant requested that a classified records search be completed covering the period of November 1, 1966 through April 20, 1967.  During her hearing before the undersigned, she also mentioned possibly coordinating a request with the Department of Defense.  The Board finds that such a request for records is not appropriate.  First, the Veteran's service personnel records were obtained and show that the Veteran was stationed in Lakenheath, England, and attached to the 48th Combat Support Group.  There is no indication that the Veteran had service in Vietnam.  The DD Form 214 does not reflect any awards or decorations that would indicate any such service.  The Board finds that, in light of the objective contraindications, a remand to request "classified records" would constitute unnecessary delay and use of VA's finite resources.  VA followed the appropriate procedures and development to determine whether the Veteran had service in Vietnam.  While the Board is not bound by Department manuals, circulars, or similar administrative issues, see 38 U.S.C.A. § 7104(c), the Board will address the VA Adjudication Procedures Manual, M21-1 MR, Part IV, Subpart ii.1.H.28.d.  This specific provision addresses "Considering proof of service in the RVN."  The AOJ is directed to review the DD Form 214 and other evidence in the claims folder to confirm such service.  The provision notes that if necessary, to submit a request for verification through PIES using request code 034 and ask the claimant to submit evidence, including "buddy statements," to confirm service in Vietnam.  The provision notes an exception and to use PIES 039 request code to verify service if the Veteran claims temporary duty (TDY) to the RVN during the early period of the Southeast Asian conflict, January 9, 1962 to August 5, 1964.  It noted that an award of the Armed Forces Expeditionary medal may indicate TDY in the RVN before 1965.  The provision states that a claim may not be denied solely because service in the RVN cannot be verified-until the end of the initial 30-day and 30-day follow-up response periods, and/or in cases where Federal records are needed to verify service in the RVN) until the requested Federal records are received or a formal response is received that the records are unavailable.  Id.  In this case, the AOJ sent two PIES requests.  In response to the first PIES request code 034, the NPRC responded that there was no evidence to indicate service in Vietnam.  In response to the second PIES request code 039, the NPRC sent the requested records, but the records were absent for any indication of service or visitation to Vietnam.  As a result, the Board finds that the development has been completed.  The Board finds it unlikely that the Veteran's military occupational specialties, such as add punch operator and military pay technician would necessitate travel to Vietnam.  As a result, a remand is not required for any additional development to determine whether the Veteran served in Vietnam.  With respect to verification of a top secret clearance, the Board finds that a remand for such action is not required.  The service personnel records confirm that the Veteran was granted secret clearance in May 1966.  However, such a clearance, alone, does not shed any light as to whether the Veteran set foot in Vietnam.  Finally, the appellant's attorney contends that the appellant was not properly notified of the evidence to submit regarding her claim, such as a buddy statement to help corroborate service in Vietnam and that the AOJ was not to adjudicate the matter without verification of service in Vietnam or a response to a request for federal records.  However, it is evident that the attorney is aware of the type of evidence to substantiate the claim, such as a buddy statement, as the attorney specifically mentioned the buddy statement in his brief to the Board.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  As a result, no further development is required.  

Finally, the Board recognizes that there is no medical opinion as to whether the cause of the Veteran's death is causally or etiologically related to active service.  See 38 U.S.C.A. § 5103A(a) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (VA has an obligation to assist an appellant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In this case, the Veteran was not service connected for any disability during his lifetime.  The appellant only expressed that she believes that the Veteran served in Vietnam and that his cause of death was related to exposure to certain herbicide agents.  In this case, as explained in greater detail below, there is no in-service, event, injury, or disease to which the Veteran's death could be related.  The Board has found that the most probative evidence does not indicate that the Veteran set foot in Vietnam.  The only evidence regarding a relationship between the Veteran's cause of death and his active service are the appellant's own contentions, i.e., relating the cause of death to exposure to herbicides.  As a result, a VA opinion is not required and the duty to assist has been satisfied.  The appellant has not been shown to have the requisite training and/or knowledge to be considered competent to opine as to whether the Veteran's cause of death, listed as metastases non-small cell due to carcinoma of the lung, is related to an in-service injury, disease, or event.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the appellant was assisted by a private attorney. The undersigned explained the issue on appeal and asked pertinent questions as to whether there was any outstanding evidence.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).
     
Legal Criteria

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as respiratory cancers (including cancer of the lung) shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted or obtained be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

In this case, the Veteran died in June 2002.  The immediate cause of death was listed as "Metastases non-Small Cell" due to "Carcinoma of the Lung."  

First, the Veteran was not service connected for any disability during his lifetime.   Therefore, service connection is not warranted on the basis that an already service-connected disability was a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Next, the evidence does not reflect a tumor, malignant, within one year of separation from active service.  Presumptive service connection based on a chronic disease is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board must also consider presumptive service connection on the basis of exposure to certain herbicide agents.  38 C.F.R. §§ 3.307(a); 3.309 (e).  The appellant claims that the cause of the Veteran's death was due to his military service in Vietnam.  She contends that the Veteran was exposed to herbicide agents during classified trips to Vietnam.  She testified that he traveled to Vietnam with a case and she was not aware if he disembarked the plane.  In this case, the Board finds that the most probative evidence does not show that the Veteran set foot in Vietnam.  The Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The service personnel records show that the Veteran served in Lakenheath, England and was attached to the 48th Combat Support Group.  Reports regarding the Veteran's military duties as part of the 48th Combat Support Group are associated with his service personnel records.  A report covering the period of August 2, 1966 to August 1, 1967 stated that the Veteran worked as a military pay technician.  He prepared daily posting to military pay records through preparation of coded change sheets.  He performed duties as add punch operator by sorting all changes into batches by computer program and punching change tapes.  His indorsing official noted that he observed the Veteran on a daily basis.  Another report covering the period of August 2, 1967 to June 2, 1968 stated that the Veteran served as part of the 48th Combat Support Group in Lakenheath, England.  He served as an add punch operator.  He sorted all changes into batches by computer program and punch change tapes and edited punched tapes prior to updating military pay records and assisted in other areas of the Posting Section of Military Pay.  The Veteran's DD Form 214 does not reflect any decorations or awards that would otherwise signify that the Veteran set foot in Vietnam.  The Board finds that it is unlikely that a veteran with military occupational specialties such as military pay technician and add punch operator would be sent on classified trips to Vietnam.  Further, the AOJ requested information from the National Personnel Records Center regarding any visitation to Vietnam.  In response to PIES request 034, "Vietnam, Furnish Dates of Service to Vietnam", the NPRC responded that that:  "There is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  The AOJ made an additional request to the NPRC using PIES request 039 "Temporary Vietnam Duty/Visitation - To include TDY Orders, performance evaluations, and other evidence of temporary duty/visitation to Vietnam."  The NPRC sent all available requested records.  The records do not reflect any visitation or duty in Vietnam.  The Board finds that the most probative evidence, consisting of official military records and responses from the NPRC, indicates that the Veteran did not set foot in Vietnam.  The appellant's contentions are unsupported and are contraindicated by objective evidence of record.  In light of the above evidence, the Board finds that service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a); 3.309 (e).  

In addition, service connection on a nonpresumptive direct-incurrence basis is not warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The medical evidence of record, consisting of the certificate of death, shows that the Veteran died of metastases non-small cell due to carcinoma of the lung.  

Concerning any in-service disease, injury, or event, the Board has found that the most probative evidence does not reflect that the Veteran set foot in Vietnam.  The appellant has not asserted that the Veteran had any other in-service disease, injury or event as related to his cause of death.  The service medical treatment records do not reflect any notation or documentation related to the lungs.  The February 1969 separation report of medical examination shows that the Veteran's lungs and chest were clinically evaluated as normal.  The corresponding report of medical history shows that the Veteran reported experiencing shortness of breath and chronic cough as well as chronic or frequent colds.  In the Physician's Summary and Elaboration of all Pertinent Data, it was noted that the Veteran had frequent colds first noticed in February 1956 and he was treated for pneumonia in 1966 with no complications and "no seq."  There was no indication of any cancer during active service and it has not otherwise been asserted that the Veteran had cancer or symptoms during active service.  

The first objective evidence of lung cancer is located in the certificate of death, dated decades after the Veteran's separation from active service.  

In this case, there is no competent evidence relating the Veteran's cause of death to his period of active service.  While the Board is sympathetic to the appellant's contentions, the Board must initially evaluate the competency of lay evidence.  Here, the appellant is competent to describe the symptoms she observed.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, she did not report any chronic symptoms or that the Veteran had symptoms of cancer during active service.  She simply reported her belief that the Veteran died because of exposure to herbicide agents in Vietnam.  However, the Board determined that the most probative evidence does not reflect that the Veteran set foot in Vietnam.  The appellant is not considered competent to address any relationship between a complex disease like cancer and the Veteran's active service as she has not been shown to have the requisite training or knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, there is no competent evidence relating the Veteran's cause of death to his period of active service.  

With respect to any continuity of symptomatology, the appellant has not reported chronic symptoms since service and the evidence does not otherwise indicate any chronic symptoms since active service.  As a result, service connection on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  

In this case, the Board finds that the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


